                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                                     8:06CR279

      vs.
                                                                      ORDER
SACHEEM O. SIMMONS,

                     Defendant.



        This matter is before the Court on the Request for Transcript, filed by
 Defendant Sacheem O. Simmons, ECF No. 52.
         Following a plea of guilty, the Defendant was sentenced on June 7, 2007, for
 three counts of robbery and one count of use of a firearm in connection with a felony.
 Judgment was entered on June 11, 2007. He did not appeal from his convictions or
 sentence and did not file any motions pursuant to 28 U.S.C. § 2255. He states that he
 seeks a transcript of his sentencing proceedings “to prepare postconviction relief
 motions in light of Johnson and additional cases for relief.” H e a l s o s t a t e s h e i s
 indigent and he requests the transcript be provided without
 payment of costs.
         The Court infers that the Defendant is referring to the decision of the U.S.
 Supreme Court in Johnson v. United States, 135 S. Ct. 2551 (2015). The Defendant
 was not found to be a career offender and did not receive any sentencing
 enhancements for prior crimes of violence. It appears that any appeal, or motion under
 § 2255, would be untimely and without merit. Accordingly, unless the Defendant
 contacts Brenda Fauber, 118 S. 18th Plaza, Suite 3122, Omaha, NE 68102, and
 makes financial arrangements for preparation of the transcript, the motion is denied.
        IT IS ORDERED:
        1.     The Request for Transcript, filed by Defendant, ECF No. 52, is
 denied; and
        2.     The Clerk is directed to mail a copy of this order to the Defendant at
his last known address.


   Dated this 29th day of March 2019.


                                            BY THE COURT:

                                            s/Laurie Smith Camp
                                            Senior United States District Judge




                                        2
